Citation Nr: 1223725	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to special monthly compensation based on the need for aid and attendance.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, December 1970 to May 1972 and December 1990 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Los Angeles, California.  In a February 2008 rating decision the Seattle RO denied the Veteran's claim for entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  In an October 2008 rating decision, the Los Angeles RO denied the Veteran's claim for entitlement to service connection for a right knee disability.  Jurisdiction over both claims was later transferred to the Los Angeles, California RO, which has certified these issues to the Board for appeal. 

The Veteran was provided a Videoconference hearing before the Board in May 2012.  A transcript of the testimony offered at the hearing has been associated with the record.  

At his Board hearing, the appellant submitted evidence in the form of a November 2011 letter from a VA physician and waived initial RO consideration thereof.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that he incurred a right knee disability in service.  Service treatment records do not document an injury to the right knee.  However, in April 1978 he sustained an injury to his right hand when a hydraulic jack malfunctioned and he was struck with the jack handle.  He was assessed as having "contusion, crushing, laceration" of the right hand.  

A subsequent December 1990 service record documents that the Veteran sustained a radius bone injury resulting from a fall in his barracks.  The service treatment records do not reflect a complaint regarding the right knee at the time of this injury; however, the Veteran was treated with dressings for a laceration of the right leg in the calf area.  

At his Board hearing the Veteran testified that he had sustained injuries to his right knee at the time of his April 1978 and December 1990 injuries.  With respect to the 1978 injury, he explained that he had fallen on his right knee and that the Army simply paid "no consideration" to his right knee.  He also explained that he had hurt his right knee in the 1990 fall.  He currently reports continual pain in his right knee since service and noted that he ultimately had the knee operated on in 2008.  

The Veteran has yet to be afforded a VA examination on the etiology of his right knee disability.  He has competently related his observations of injury to the right knee in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  The 1991 records documenting a laceration near the right calf suggest that the Veteran may have indeed injured his right knee in service.  This, in conjunction with his lay reports of symptomatology in and since service, suggest that the Veteran may have a right knee disability attributable to service.  However, there is insufficient medical evidence to decide the claim.  Accordingly, the Veteran should be afforded a VA examination on this question.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

With respect to the claim for entitlement for SMC based on the need for aid and attendance, this matter is inextricably intertwined with the other issue on appeal.  That is, information obtained from the VA examination may provide information relevant to whether the Veteran requires the aid and attendance of another individual.  Thus consideration of this issue must be deferred until the claim for service connection is resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed right knee disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The complete claims folder should be provided to the examiner, and the examiner should specifically state that the complete folder has been reviewed.

Based on the examination and review of the record, the examiner is asked to identify any currently manifested right knee disability.  

For each disability identified, the examiner should provide an opinion whether the disability is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active duty service, particularly the history of in-service incidents outlined above.  

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


